Title: To James Madison from George Washington McElroy, 5 August 1802 (Abstract)
From: McElroy, George Washington
To: Madison, James


5 August 1802, Philadelphia. Urgent personal business required his “leaving without permission my place of residence to return in about six weeks.” Reports that he was received with courtesy and attention in Tenerife by the governor; has consequently forwarded his exequatur to Madrid “to be recognized at Coart [sic].” Wishes consuls had “some defined instructions printed and signed by the Secy. of state to be placed in a conspicuous part of their offices; specifying their duties in an official capacity toward Masters of vessels, as also that of Capns. toward Consuls,… as I am sorry to observe o⟨ur⟩ Captains Alone have assumed to themselves the liberty of abusing Consuls in the most shocking manner.” Such conduct toward consuls “affords food for a number of English emissaries … to render ⟨our⟩ republic contemptable in the eyes of other nations,” and it reflects badly on the honor of the U.S. government. “Mr. Ralph Fuentes formerly acting pro-Consul … declined acting as vice Consul, and my intention is to appoint Mr. Robert Power of Sta. Cruz Teneriffe a Merchant much respected.”
 

   
   RC (DNA: RG 59, CD, Tenerife, vol. 1). 3 pp.; docketed by Brent as received 9 Aug.



   
   A full transcription of this document has been added to the digital edition.

